Citation Nr: 1045528	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  10-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of left 
femur fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty from February 1952 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2010, the Veteran testified before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript is of 
record and has been reviewed.  During the hearing, the Veteran 
submitted additional evidence along with a waiver of initial RO 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking a higher evaluation for his service-
connected residuals of left femur fracture, which is assigned a 
10 percent evaluation under Diagnostic Code 5010-5255.  During 
his October 2010 hearing, he testified that such disability 
encompasses more than what is currently recognized by VA.  In 
this regard, the Veteran attributes problems with his hips, 
knees, muscles, as well as scars and shortening of his left leg 
to his service-connected left femur fracture.  Accordingly, the 
Board finds that the Veteran should be scheduled for a 
comprehensive VA examination addressing the current nature and 
severity of all residuals of the left femur fracture.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also observes that the Veteran receives VA treatment 
for his service- connected disability, and records of his VA care 
have not been associated with the claims folder.  Specifically, 
the Veteran testified that he has received treatment from the 
Grand Rapids VA Outpatient Clinic since the late 1970s.   Under 
the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010).  For this reason as well, the 
claim must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  All treatment records dated from the 
late 1970s to the present from the Grand 
Rapids VA Outpatient Clinic should be 
obtained and associated with the claims 
folder.  If such effort proves 
unsuccessful, documentation to that effect 
should be added to the claims folder.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature, 
extent and severity of his service-
connected residuals of left femur fracture, 
which should, if possible, be conducted at 
either the Battle Creek, Michigan, or Grand 
Rapids, Michigan, VA Medical Centers.  

The claims folder should be made available 
to and reviewed by the examiner.  All 
necessary tests should be performed and all 
findings should be reported in detail.

The examiner is requested to diagnose all 
residuals of the left femur fracture, to 
include any orthopedic, muscle, 
neurological and/or skin pathology, and 
determine the severity of any associated 
disability.  In doing so, the examiner must 
specifically indicate whether the Veteran 
has any left knee and/or left hip 
impairment as well as left leg shortening 
that is related to or a residual of the 
service-connected disability.

For any currently shown orthopedic 
residual, the examiner is requested to 
provide range of motion findings for the 
appropriate joint and indicate whether the 
joint exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected left 
femur fracture.  If feasible, this 
determination should be expressed in terms 
of the degree of additional range of motion 
lost.

For any muscle pathology, the examiner 
should identify the affected muscle group 
and report the nature and severity of the 
impairment.

For any neurological pathology, the 
examiner should identify the affected nerve 
and report the nature and the severity of 
the impairment.

For any skin pathology impairment, the 
examiner should identify the affected nerve 
and report the nature and the severity of 
the impairment, to specifically include 
scarring.

All findings and conclusions should be set 
forth in a legible report.

3.  Thereafter, the AMC should adjudicate 
the Veteran's claim.  If the benefit sought 
on appeal is not granted in full, the RO 
should issue the Veteran and his 
representative a supplemental statement of 
the case and provide the Veteran an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is notified 
by the AMC/RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

